PER CURIAM.
The Court having entered its decree herein on February 2, 1966, wherein it provided, inter alia, that Maricopa County and Pima County would be divided into temporary and provisional legislative subdistricts, the same to be as nearly equal in population as possible and composed of contiguous areas, and that the parties should file with the Clerk of this Court their proposals for so subdividing said Counties, and the parties having now stipulated a proposed plan for subdividing Maricopa County into legislative sub-districts, and each of the parties having separately submitted to the Court a proposed- plan for. subdividing Pima County into legislative subdistricts, and the Court having considered such plans and being fully advised in the premises, and good cause appearing therefor,
It is ordered, adjudged and decreed as follows:
That Maricopa County shall be divided into fifteen legislative subdistricts, designated 8-A to 8-0, inclusive, each legislative subdistrict to be composed of the Maricopa County election precincts hereinafter specified:
Maricopa County Election Precincts Legislative Subdistrict No.
Barr, Chandler 1, Chandler 2, 8-A
Chandler 3, Chandler 4,
Guadalupe, Gilbert, Higley,
Hope, Kyrene, Queen Creek,
Roosevelt, Sierra Vista,
Tempe 5, Tempe 7, Tempe 8,
Tempe 9, Tempe 10, Tempe 11,
Tempe 12, Thunderbird, Valley View
*998Maricopa County Election Precincts Legislative Subdistrict No.
Buckhorn, Desert Baths, Lehi, Mesa 1, Mesa 2, Mesa 3, Mesa 4, Mesa 5, Mesa 6, Mesa 7, Mesa 8, Mesa 9, Mesa 10, Mesa 11, Mesa 12, Mesa 13, Mesa 14, Mesa 15, Mesa 16, Mesa 17 8-B
Apache, Arcadia, Cave Creek, Century, Fish Creek, Honda, Hopi, Ingelside, Kiva, Maricopa, Mohave, Navajo, Paiute, Paradise, Picadilly, Pima, St. Barnabas, Scottsdale East, Scottsdale High, Scottsdale West 8-C
Barnes, Cochise, Coronado, Gardens, Gerónimo, Hohokam, Oak Park, St. Daniel, Supai, Tempe 1, Tempe 2, Tempe 3, Tempe 4, Tempe 6, Tempe 13, Tempe 14, Tempe 15, Tonolea, Tonto, Yavapai 8-D
Biltmore, Brentwood, Camelback High, Cavalier, Cudia, Desert Park, Glenrosa, Harvard, Kachina, Lafayette, Monte Vista, Olivette, Squaw Peak, Suncrest, Ventura, Yale, Zuni 8-E
Balsz, Bellview, Creighton, Crockett, Del Ray, Edgemont, Edison, Garfield, Griffith, Holly, Hunt, King, Machan, Oakleaf, Palm, Papago, Perry Park, St. Agnes, Whittier, Windsor 8-F
Bethune, Broadway, Carver Court, Dunbar, Grant, Hialeah, Highway, Julian, Lincoln, Longfellow, Lowell, Monroe, Okemah, Parkview, Rio Vista, Skiff, Sky Harbor, South Mountain High, Stevenson, Sunland, Wilson 8-G
Alvarado, Brill, Capitol, Carnation, Clarendon, College, Emerson, Encanto, Flower, Franklin, Kenilworth, Los Olivos, Lynwood, MeKinley, Monterey, North High, Palmcroft, St. Gregory, University, Verde Park, Westview, Willetta, Wilshire, Y.M.C.A. 8-H
Avalon, Bethany, Central High, Citrus, Claremont, Country Club, 8-1
*999Maricopa County Election Precincts Legislative Subdistrict No.
Fairmount, Lamar, Loma Linda, Long-view, Madison 1, Madison 2, Madison Park, Manor, Osborn, Plaza, Rancho, Rose Lane, St. Francis, St. Thomas
Desert View, Dreamy Draw, El Domingo, Glenn, Grandview, Hayward, Hazelwood, Marlette, McClellan, Mount Calvary, Nile, Orangewood, Royal Palm, San Juan, Simis, Solano, Sunny High, Sunnyslope, Wagon Wheel 8-J
Adobe, Cactus, Camp Bello, Cholla, Deer Valley, Desert Hills, Greenway, Hatcher, La Jolla, Marinette, Mountain View, New River, Peoria, Sahuaro, St. Christopher, Shaw Butte, Sun City, Trinity, Youngtown, Yucca 8-K
Alta Vista, Ambassador, Barcelona, Catalina, Glendale 5, Luke, Manzanita, Maryland, Monte Bello, Myrtle, Northview, Ocotillo, Simpson, Sungold, Washington, Westwood 8-L
Alhambra, Andalucía, Crittendon, Downs, Glendale 4, Glendale 9, Granada, Long, Lynhaven, Madrid, Maryvale, Messiah, Mulberry, St. Vincent, Sevilla, Valencia, West High, Whitton, 8-M
Avondale, Brown, Butler, Cartwright, Cashion, Christy, Coe, Durango, Gila Crossing, Goodyear, Grand Avenue, Hayden High, Isaac, Jackson, Latham, Laveen, Murphy, Riverside, Sullivan, Sutton, Tolleson 8-N
Aguila, Arlington, Buckeye 1, Buckeye 2, Dysart, Gila Bend, Glendale 1, Glendale 2, Glendale 3, Glendale 6, Glendale 7, Glendale 8, Harquahala, Holiday Gardens, Holiday Park, Lexington, Liberty, Litchfield, Maryvale High, Mobile, Morristown, Orme, Palo Verde, Sentinel, Starlight, Sunset, Tonopah, Wickenburg 1, Wickenburg 2 8-0
*1000It is further ordered, adjudged and decreed that Pima County shall be divided into six legislative subdistricts, designated 7- -A to 7-F, inclusive, each legislative subdistrict to be composed of the Pima County election precincts hereinafter specified:
Pima County Election Precincts Nos. Legislative Subdistrict No.
1, 2, 3, 5, 13, 27, 29, 34, 35, 36, 37,38, 43, 55, 57, 59, 60, 61, 63, 65,104,107,108,109, 112,128,130,131,135 7-A
4, 6, 7, 8, 9, 10, 11, 12, 14, 15,16,17,19, 20, 21,22, 41, 46, 58, 62, 64,79,105,110, 111, 139 7-B
30, 33, 39, 40, 44, 67, 68, 69, 70, 75, 76, 97, 99,100,101,102, 103,118,119,122,129,132,134, 138 7-C
18, 23, 28, 31, 45, 47, 48, 50, 66, 81, 82, 84, 85, 86, 87, 88, 106,125,136,137 7-D
24, 25, 26, 32, 49, 51, 53, 54, 71, 80, 89, 90, 95, 96, 98,113, 114,123,124,126 7-E
42, 52, 56, 72, 73, 74, 77, 78, 83, 91, 92, 93, 94,115,116, 117,120,121,127,133,140, t 141,142 7-F
It is further ordered, adjudged and decreed that this Court continues to retain jurisdiction of this cause as in the Decree of February 2, 1966, provided.